Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	This office action is in response to amendment received on 8/3/2022.  Claims 1, 11, 14, and 21 are presently amended. No claims are presently canceled or added. As a result, claims 1-17 and 21-23 remain pending in this application


Claim Rejections - 35 USC § 101
        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 11 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 21 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 11 and 21 are drawn to one of the statutory categories of invention.
Claims 1-17 and 21-23 are directed to displaying portion of a video content item and product data related to the product based on identified profile information of a plurality of users. Specifically, the claims recite receiving video content of a plurality of first users, each first user of the plurality of first users being a respective user of a client application, the video content including a plurality of video content items that correspond to one or more products offered for purchase via the client application; identifying,  profile information of each of the plurality of first users of the client application; storing, the profile information of the plurality of first users and the video content  in association with the one or more products further including product data related to each product of the one or more products; receiving, a request for information related to a product included in the one or more products, the request corresponding to a user of the client application; analyzing,  a first profile of the user in relation to one or more second profiles of one or more second users of the client application to determine one or more video content items included in the plurality of video content items to provide to the user; and sending a response to the request to a client device of the user, the response including at least a portion of the one or more video content items and product data that is related to the product and stored which is grouped within the  Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as computing devices, server system, client devices, database, system, hardware processor, non-transitory computer readable storage media , hardware  merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the computing devices, server system, client devices, database, system, hardware processor, non-transitory computer readable storage media , hardware perform(s) the steps or functions of receiving video content of a plurality of first users, each first user of the plurality of first users being a respective user of a client application, the video content including a plurality of video content items that correspond to one or more products offered for purchase via the client application; identifying,  profile information of each of the plurality of first users of the client application; storing, the profile information of the plurality of first users and the video content  in association with the one or more products further including product data related to each product of the one or more products; receiving, a request for information related to a product included in the one or more products, the request corresponding to a user of the client application; analyzing,  a first profile of the user in relation to one or more second profiles of one or more second users of the client application to determine one or more video content items included in the plurality of video content items to provide to the user; and sending a response to the request to a client device of the user, the response including at least a portion of the one or more video content items and product data that is related to the product and stored  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a computing devices, server system, client devices, database, system, hardware processor, non-transitory computer readable storage media , hardware  to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of displaying portion of a video content item and product data related to the product based on  identified profile information of a plurality of users. As discussed above, taking the claim elements separately, the computing devices, server system, client devices, database, system, hardware processor, non-transitory computer readable storage media, hardware. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of displaying portion of a video content item and product data related to the product based on identified profile information of a plurality of users. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-10, 12-17 and 22-23 further describe the abstract idea of displaying portion of a video content item and product data related to the product based on identified profile information of a plurality of users. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.



Response to Arguments
Applicant argues in substance that claim 1, as amended, is directed to patent eligible subject matter under 35 U.S.C. § 101. In particular, Example 37 of the Subject Matter Eligibility Examples provided by the United States Patent and Trademark Office is directed to a user interface directed to a non-traditional arrangement of icons. Similarly, the features of amended claim 1 are directed to another non- traditional arrangement of information in a user interface.  Paragraphs [0015] and [0016] of the present application describe the problem that the features of claim 1 are directed to solving. 

In Response:

Applicant's arguments with respect to 35 USC § 101 directed to non-statutory subject matter been fully considered but they are not persuasive.
The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice. The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework. 
Examiner respectfully disagrees. Claims 1-17 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
The proposed amendments do not overcome the 35 U.S.C. 101 rejection. Applicant amended the claims to include "sending, by the one or more computing devices, a response to the request to a client device of the user, the response including user interface data for a user interface that is dedicated to the product and includes at least a portion of the one or more video content items and product data that is related to the product and stored by the database; and causing, by the one or more computing devices, presentation of the user interface at a display device.". The concept is directed to displaying portion of a video content item and product data related to the product based on identified profile information of a plurality of users, which does not make it less abstract. The same updated analysis based on the new 2019 Patent Eligibility Guidance (2019 PEG) applies to the newly added claimed limitations as discussed in the previous office action rejections. 
Examiner addressed all the claim limitations in light of the new 2019 Patent Eligibility Guidance (2019 PEG).
The instant claims do not attempt to solve an unconventional technological solution, but rather use the processor as a tool to implement the abstract idea. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related problem (see specification paragraph [0001], content related to products offered for sale). The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Applicant’s citation of example 37 is non-persuasive because the claims at issue in example 37 are readily distinguishable over the instant claims. In example 37, the claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. Specifically, the additional elements recite a specific improvement over prior art systems. For example, the “determining step” now requires action by a processor that cannot be practically applied in the mind. In particular, the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage.
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
In the non-final mailed May 03, 2022 examiner performs the analysis and clarifies that “…the abstract idea noted in the independent claims…are directed to a method of organizing human activity, which includes fundamental economic principles or practices and interactions between people”. Hence, examiner has indicated that these identified limitations are directed to “interaction/sales activity (interactions between people)” and has provided a justification for why these limitations fall within one of the enumerated groupings of abstract ideas. Receiving information related to a product from a user, analyzing a first profile of the user to determine one or more video content items to provide to the user and sending at least a portion of the video content to the user is clearly related to sales activities. Accordingly, it seems reasonable to examiner to group the abstract idea under “Methods of organizing human activity” as enumerated in Section I of the 2019 PEG. Applicant’s claims are similar to precedential court case: “Electric Power Group, LLC, v. Alstom…”, collecting data, analyzing the data and displaying results to the user.
A claim may be found to be eligible if it integrates a judicial exception into a practical application. However, examiner notes that "claiming the improved efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (see MPEP §2106.05(f)(2).) Claiming improved data processing efficiency inherent with applying any improvement to the judicial exception itself on a computer does not provide an inventive concept. The claims do not integrate the judicial exception into a practical application.
Examiner respectfully disagrees that the claims are directed to an improvement to conventional technologies. As found by the courts “In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly . . ..” SiRF Tech., Inc. v. Int'l Trade Comm'n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Content Extraction, 2013 WL 3964909, at *12 (“the mere use of a computer to more quickly and efficiently . . . accomplish a given task does not create meaningful limitation on an otherwise abstract and wide-ranging concept”).
Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a processor performing its generic computer functions does not make the claims less abstract. 
Examiner notes that the focus of the claimed invention in the present application is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
Examiner submits that under the current 35 USC 101 examining practice, the existence of such novel features would still not cure the deficiencies with respect to the abstract idea. See for example: Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750, U.S. Court of Appeals Federal Circuit, No. 2010-1544, Decided November 14, 2014, 2014 BL 320546, 772 F.3d 709, Page 1754 last two ¶ : “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”. Indeed, in this in instant case, the limitations simply narrow or limit the abstract idea without providing anything significantly more than the abstract idea itself.
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.
Accordingly, claims 1-17 and 21-23 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis. For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARGON N NANO/Primary Examiner, Art Unit 2443